DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and certain species in the reply filed on  3/18/2022 is acknowledged.
Claims 83, 84 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/18/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 81, 82, 85-91, 96, 97, 100-106 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gill et al (US 20180244748 A1, of record) in view of Boyd et al (US 20180353588 A1).
Gill et al teach the genetic modification of macrophages with lentiviral vectors encoding CAR molecules which comprise extracellular, hinge, transmembrane and intracellular domains.  See the abstract, Figs 1-3, ¶’s [0022]-[0030]. The transmembrane domain may be from CD28 (¶ [0222]) and the intracellular from CD3zeta (¶ [0228]).  Regarding the intended use limitations of claims 81 and 82, removal of transmembrane or hinge domains has adverse effect on the CARs as they are taught to be essential components. Thus, intended use limitations in claims 81, 82 and 96 are considered to be an inherent aspect of the cells and CARs taught by Gill et al.  According to MPEP § 2112.01, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  The modified macrophages are used in methods of treating induced cancer in mice (e.g. Figs. 13, 25) and thus meet the pharmaceutical limitations of claim 91. The 
Although Gill et al teach the use of a variety of hinge domains (¶’s [0022], [0222]), the use of a CD28 hinge domain is not specifically disclosed, nor is the use of a CD8 leader.
Boyd et al teach the use of CD28 hinge and transmembrane domains in CAR constructs, as well as a CD8 leader peptide.  See Figure 11, ¶ [0067], [0193]. 
The claimed cells and methods are essentially disclosed by Gill et al with the exception of the CD28 hinge and CD8 leader limitations.  The ordinary skilled artisan, seeking to prepare CAR-modified macrophages for cancer therapy, would have been motivated to use a CD28 hinge with the components of Gill et al because Boyd et al teaches that the CD28 hinge region is a functional and efficacious hinge domain in the context of a CAR molecule.  Further, the use of a CD8 leader is necessary for proper surface expression of the scFv extracellular domain.  It would have been obvious for the skilled artisan to do this because of the known benefit of using CAR molecules to direct immune cells to cancer targets as taught by Gill and Boyd et al.  Given the teachings of the cited references and the level of skill of the ordinary skilled artisan at the time of applicants’ invention, it must be considered, absent evidence to the contrary, that the ordinary skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.

s 81, 82, 85-91, 96-106 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gill et al (US 20180244748 A1, of record) in view of Boyd et al (US 20180353588 A1) and Bobadilla et al (Gene Ther., 2013, of record).
	The teachings of Gill and Boyd et al are as above and applied as before.  These references do not teach Vpx in the lentiviral vectors or cells.
Bobadilla et al teach the requirement of lentiviral Vpx in such vectors for gene therapy applications in monocytes and macrophages. The inclusion of Vpx was required to overcome a natural, inherent restriction to lentiviral infection due to SAMHD1.  See the abstract in particular.  
The claimed methods are essentially disclosed by Gill and Boyd et al with the exception of the Vpx limitation.  The ordinary skilled artisan, seeking a method to CAR-modified macrophages, would have been motivated to use Vpx with the components of Gill and Boyd et al because Bobadilla et al teaches the requirement of Vpx for lentiviral infection of these very cells.  It would have been obvious for the skilled artisan to do this because of the known benefit using Vpx-containing lentiviral vectors for macrophage gene modification as taught by Bobadilla et al.  Given the teachings of the cited references and the level of skill of the ordinary skilled artisan at the time of applicants’ invention, it must be considered, absent evidence to the contrary, that the ordinary skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 81, 82, 87-91, 96-106 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 81, 82, 86, 88, 89, 93-103, 107-109 of copending Application No. 17/477,486 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant cells are made by the ‘486 methods, which also anticipate the instant method claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  It is noted that a Notice of Allowance was issued in the ‘486 application.

Conclusion
No claim is allowed.










Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D BURKHART whose telephone number is (571)272-2915. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D BURKHART/Primary Examiner, Art Unit 1633